                                                                    Case 4:19-cv-00226 Document 214-1 Filed on 07/10/20 in TXSD Page 1 of 3
                                                    CAUSE NO. 166271901010                        SPN: 01962925                             DATE/TIME OF ARREST: 1/31/2020 12:01 AM

                                                    THE STATE OF TEXAS                                                             §        IN THE 209th DISTRICT COURT
                                                    v.                                                                             §                                                                Pgs-2
                                                    WILSON, MAURICE                                                                §        HARRIS COUNTY, TEXAS
                                                    DOB
                                                                                                                                                                                 OTRREP
                                                                                                                                                                                   (999-
                                                       STATUTORY WARNINGS BY MAGISTRATE - PROBABLE CAUSE FOR FURTHER DETENTION - PR BOND/BAIL ORDER
                                                                                                                                                                                 OTPCIH
                                                                                                                                                                                   (998-
                                                    On this date and time the above-named defendant personally appeared before me, the undersigned Texas magistrate. The
                                                                                                                                                                                 OTMSW
                                                    defendant appeared [8l in person D by video teleconference and I admonished the defendant as follows:
                                                                                                                                                                                   (999-
                                                    You are accused of 2ND DEGREE FELONY, namely, POSS CS PG 14G - 200G.                                                          OTFAF
                                                       • You have the right to hire an attorney to represent you.                                                                  (998-
                                                                                                                      • You have the right to an examining trial in a felony offense.
                                                       • You have the right to remain silent.                         • You are not required to make a statement and any         OTCMIF
                                                       • You have the right to have an attorney present prior to and     statement you make can be used against you.               (999-
                                                         during any interview with peace officers or attorneys        • You have the right to request the appointment of counselADDO
                                                         representing the state.                                         if you cannot afford counsel.                             (997)
                                                         • You have the right to stop any interview at any time.
                                                    If you consent, I can appoint the Public Defender to represent you and describe evidence on your behalf in this bail hearing
                                                    regardless of whether you are indigent. If you request appointed counsel and are later found to be indigent, another lawyer would
                                                    be appointed to represent you in any trial or plea on the charge(s) listed above.

                                                    Do you consent to allow an assistant public defender to represent you in this bail hearing, knowing that this lawyer will not continue
                                                    to represent you when this hearing is over?       NO      D
                                                                                                              [8l YES- Pursuant to Joint Administrative Order No. 2017-01, Assistant
                                                                                                                       Public Defender _Jo_n_e_s~1_M_a_n_d~y_ _ _ _ _ _ _ _ _ _ __
                                                                                                                       (print name) represented the Defendant in this bail hearing.
                                                    Do you request the appointment of counsel to represent you in the county or district court if you are determined to be indigent?
                                                          DNO     [8l YES- The Court ORDERS Pretrial Services to help the defendant, if still in custody, prepare the request and any
                                                        supporting paperwork, and then forward the request to the judge of the court in which the case is pending within 24 hours.
                                                    CONSULAR NOTIFICATION: If you are a foreign national, you may be entitled to have us notify your country's consular representative here in the
                                                    United States. If your country requires notification, we will notify it as soon as possible.
                                                    The accused is a:    [81   United States citizen   D   foreign national of (country).
                                                    D    The accused requests notification of consular officials.
                                                    D    MANDATORY NOTIFICATION: The clerk shall immediately alert the above country's consulate of this arrest.
                                                    If you are a foreign national, please provide the following information:



                                                     Name (father's last/ mother's last/ first)             Date of Birth                                 Place of Birth


                                                     Passport Number                                        Date Issued                                   Place Issued

                                                                                                  PROBABLE CAUSE FINDING AND ORDER
CertifiedDocumentNumber:89208961-Page1of2




                                                    D     The Court FINDS that probable cause for further detention DOES NOT EXIST. The Court ORDERS the law enforcement agency
                                                          and officer having custody of the defendant to immediately release the defendant from custody.

                                                    [8l The Court FINDS that probable cause for further detention     EXISTS. The Court reviewed and/or set the defendant's bond as
                                                          indicated in the BAIL ORDER below and, in clear and unambiguous language: (1) advised the defendant of his rights pursuant to
                                                          TEX. CODE CRIM. P. Art. 15.17; and (2) provided the defendant with information required by law. The Court ORDERS the defendant
                                                          committed to the custody of the Sheriff of Harris County, Texas, until he posts the required bond or until further order of the
                                                          Court.
                                                    D     Probable cause previously determined. The Court ORDERS the defendant committed to the custody of the Sheriff of Harris
                                                          County, Texas, until he posts the required bond or until further order of the Court.
                                                                          ~       SEE NEXT P

                                                    January 31, 2020 16:59 PM
                                                    Date and Time                                                                                        Interpreter (if applicable)
                                                    Magistrate Courtney St.Julian (SPN 02129400)                                  (Rev. July 24, 2018)                                 Page I of2


                                                                                                                  Exhibit A - Page 1 of 3
                                                                   Case 4:19-cv-00226 Document 214-1 Filed on 07/10/20 in TXSD Page 2 of 3
                                                                                                                                                                           CAUSE NO. 166271901010


                                                        STATUTORY WARNINGS BY MAGISTRATE - PROBABLE CAUSE FOR FURTHER DETENTION - PR BOND/BAIL ORDER


                                                                                                   PERSONAL BOND/ BAIL ORDER
                                                    Having found probable cause exists for the further detention of WILSON, MAURICE, the Court next determined the conditions of
                                                    release for the accused to ensure he/she will appear and answer before the proper Court.


                                                    PART      1: PUBLIC SAFETY ASSESSMENT
                                                                                    The Court considered the Public Safety Assessment results and also considered the
                                                                                    following presumptive personal bond recommendation:
                                                                        D Personal Bond Recommended
                                                                        [8J Personal Bond NOT Recommended
                                                                        D Personal Bond Recommendation referred to Magistrate
                                                                        0   PSA NOT available


                                                    PART      2:   PERSONAL BOND/ BAIL REQUESTS

                                                    Presumptive Bail Amount $20,000.00

                                                     A. DISTRICT ATTORNEY PR BOND/ BAIL REQUEST                                   B. PUBLIC DEFENDER PR BOND/ BAIL REQUEST
                                                          •    Personal Bond        D Requested [8J Opposed                             •      Personal Bond        D Requested D Opposed
                                                                                        D No Position                                                                      [8J No Position
                                                          •    Bail Request         [8J No DA Bail Request                              •     Bail Request          D No PD Bail Request
                                                                                    D Higher _ _ _ _ _ __                                                           D Higher _ _ _ _ _ __
                                                                                    D Lower _ _ _ _ _ __                                                            [8J Lower $15,000.00
                                                                                    0    No Bail                                                                    0   No Bail
                                                    PART 3: FINANCIAL AFFIDAVIT
                                                    Signed and Sworn: [8J Yes
                                                                      0 No
                                                                                                                         ORDER
                                                    After considering the above, the Court (1) advised the defendant of his rights pursuant to TEX.CODE CRIM.P.
                                                    ART 15.17; (2) set the defendant's conditions of release in clear and unambiguous language; and (3)
                                                    provided the defendant with information required by law. The Court then ORDERED the following:

                                                                                  0
CertifiedDocumentNumber:89208961-Page2of2




                                                    Bail is set at:                     No Bail          [8J -"--'$1=5""'-',0'"""0...c...O.~O.c...O_ _ _ __
                                                                                                    D     Conditions
                                                    Personal bond is:                 [8J Not Approved       2019 conviction for PCS
                                                                                    D Approved D           Conditions

                                                    The reasons for this individual assessment of the appropriate conditions of release were explained to the
                                                    above-named Defendant.



                                                    January 31, 2020 16:59 PM                ~ O.,__,,,_ '\"I""'
                                                    Date and Time                           Magistrate (Judge or Hearing Officer)                             Interpreter (if applicable)
                                                    Magistrate Courtney St.Julian (SPN 02129400)                                 (Rev. July 24, 2018)                                       Page 2 of2




                                                                                                           Exhibit A - Page 2 of 3
                                  Case
                                  •• "' .. . . • 4:19-cv-00226
                                            ~ , ,ii Mi
                                                               Document 214-1 Filed on 07/10/20 in TXSD Page 3 of 3
                                                         !!!I'.-   ii




                ...···•·· of                HAR.···•·••.
          :· ,6.
            •:,,;;;- •'
                        .. •··• · •• • • '9'tn
                                            V
                                               •••
        :i 0.:) ,/ *.
        : (.) : ____··. ,'
        ~
        ..c.)
          1- ~·
            ~
                '
                             . · ··.-•. ,Q0 ••\
                              :
                                  ~.   ''                                             =- =-
                                                                                 '';, , c:. ·~.
                                                                                    :;      ::
                                                                                     . .... .
                                                                                    ; "'(' :
                                         ~ ·_;
                    ·:;;,-:
            ..._ ~ ·•...·
                                                                       '



                                                                   .         _ _..-
                    ·<. ~~········· ....$ ./
                              ··.. · li!'·•-,.~
                                             *.....~~ ':.-·                ti .. ·•""..




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this May 14, 2020


     Certified Document Number:                                                                   89208961 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com

                                                                                                        Exhibit A - Page 3 of 3
